DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  the claim recites after the concluding that the single-phase tripping.  Concluding is something humans do.  They see the evidence and make a judgement about what the evidence means.  A computer doesn’t “conclude” – it makes calculations and determinations.  It doesn’t have a mind to think and make educated guesses.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasler (US 2016/0139643)
Re Claims 1, 7, 8, 16; Hasler discloses a method, A computer program product comprising computer program code embodied on a non-transitory computer readable medium, and an electric power converter with a three-phase output for operating an electric power converter (1), the method comprising: converting by the converter DC power into AC power supplied to a three-phase AC network connected to a three-phase output of the converter; (Par 0024)
concluding, during the converting, that a single-phase tripping has started in the three-phase AC network connected to the three-phase output of the converter; and (There may e.g. be sensors such as volt and/or current meters performing measurements at each terminal of the lines A-C, which sensors continuously or periodically reports its measurements to the control apparatus 10 and reporting active or continuous fault conditions on one or two phases par 0025)
after the concluding that the single-phase tripping has started in the three-phase AC network, directly controlling an active output current in the three-phase output of the converter such that a negative sequence voltage in the three-phase output of the converter remains at or below a predetermined level, (par. 0025 and 0031)
wherein the controlling is performed until concluding that the single-phase tripping has ended in the three-phase AC network. (Injecting compound current to rectifier the fault)
As for the “directly” amendment, Hasler injects a current into the converter that “directly” affects its output.   Because you’re changing a parameter of the converter, its output would change “directly” as a result.  There is only the converter – no other components that would make the converter’s output “indirect”.  If there was a source, and the disclosed change was on the source and you’d have to wait for the change to propagate from the source through the converter until it was observed at the output – then that’s not direct.  

Re Claims 2 and 9; Hasler discloses wherein said controlling of the active current in the three-phase output of the converter comprises controlling the active current in the three-phase output of the converter to its maximum level available, or to a predetermined fraction of its maximum level available, such that the negative sequence voltage in the three-phase output of the converter remains at or below the predetermined level. (par 0025, 0031 A ratio between a zero sequence and a negative sequence component of a compound current to be injected into the converter 1 is determined 102, based on the detected 101 unsymmetrical voltage condition indicates that the active current in the three phase output of the converter is controlled to a predetermined fraction of its maximum level in order to prevent tripping)

Re Claims 3 and 10; Hasler discloses wherein said controlling of the active current in the three-phase output of the converter is started essentially immediately after the concluding that the single-phase tripping has started in the three-phase AC network or after a predetermined time after the concluding that the single-phase tripping has started in the three-phase AC network. (par 0025, 0031 and Fig. 2 indicating injecting current to control the fault immediately after fault is detected)

Re Claims 4 and 11; Hasler discloses wherein for the duration of said predetermined time after the concluding that the single-phase tripping has started in the three-phase AC network the active current and a reactive current in the three-phase output of the converter are controlled to predetermined values. (the claim at which this claim is dependent on provides an option to either consider “essentially immediate or a predetermined time”, the examiner elected the “essentially immediate” and thus claim 4 is an unelected limitation which is ignored.)

Re Claims 5 and 12; Hasler discloses wherein the concluding that the single- phase tripping has started in the three-phase AC network is performed on the basis of a voltage unbalance in the three-phase AC network or a quantity indicative thereof, or on the basis of an indication received. (par 0025, 0031)

Re Claims 6 and 13; Hasler discloses wherein the concluding that the single- phase tripping has ended, the three-phase AC network is performed on the basis of the negative sequence voltage in the three-phase output of the converter or a quantity indicative thereof, on the basis of an indication received, or on the basis of an elapsed time from the concluding that the single-phase tripping has started in the three-phase AC network. (par 0025, 27-28)

Re Claim 14; Hasler discloses comprising a DC power source connected to the converter. (Par 0024)

Re Claim 17; Hasler discloses further comprising: receiving, from a device in the three-phase AC network, an indication indicating the start of the single-phase tripping in the three-phase AC network, and wherein concluding that the single-phase tripping has started in the three-phase AC network is based on receiving the indication. (Par 0025 There may e.g. be sensors such as volt and/or current meters performing measurements at each terminal of the lines A-C, which sensors continuously or periodically reports its measurements to the control apparatus 10. Continuously would indicate that the sensors are able to determine when the three-Phase AC network tripping has started and also determine when the tripping event has concluded)

Re Claim 18; Hasler discloses wherein concluding that the single-phase tripping has started in the three-phase AC network comprises: first detecting a voltage unbalance in the three-phase AC network exceeding a predetermined magnitude;(Par 0028) and subsequently detecting that the voltage unbalance in the three-phase AC network decreases back below the predetermined magnitude. (Par 0025 There may e.g. be sensors such as volt and/or current meters performing measurements at each terminal of the lines A-C, which sensors continuously or periodically reports its measurements to the control apparatus 10. Continuously would indicate that the sensors are able to determine when the three-Phase AC network tripping has started and also determine when the tripping event has concluded and continuously monitoring the voltage to determine if the voltage has recovered)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasler in view of Hsu et al. (US 2013/0057236)

Re Claim 15; Hasler discloses a DC as discussed above 
Hasler does not disclose wherein the DC power source comprises one or more wind generators and/or one or more photovoltaic panels.
However, Hsu discloses wherein the DC power source comprises one or more wind generators and/or one or more photovoltaic panels. (Fig. 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have relied upon the photovoltaic system disclosed as the DC power source in order to produce power for the grid since photovoltaic source is a conventional means of power production. 


Response to Arguments
Applicant's arguments filed011/17/2021 have been fully considered but they are not persuasive. 
On page 7, the Applicant argues that “in contrast, claim 1 recites this single-phase tripping occurs in the three-phase AC network”.  However, the examiner respectfully disagrees.  The claim recites the method of “concluding” that the tripping occurs.  This conclusion does not recite where sensing is taken or that a tripping is actually happening.  
Hasler “concludes” that a fault has occurred in the network by detecting a fault within the converter.  There is no prohibition against this in claim 1.  The Applicant’s arguments are directed to unclaimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
05/09/2022
Primary Examiner, Art Unit 2836